DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
The abstract is objected since MPEP 608.01 (b) recited “The abstract must commence on a separate sheet and the sheet or sheets presenting the abstract may not include other parts of the application or other material”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 14 in line 2, recites the limitations “said at least one magnet”. There is insufficient antecedent basis for this limitation in the claim.
Claim 17 in line 2, recites the limitations “a vacuum” is indefinite, it is unclear what structure that is being claimed since the definition of vacuum is “a space entirely devoid of matter, no structure to create the vacuum is recited in the claim. 
Claims not specifically recited are rejected as being dependent upon a rejected base claim. Appropriate clarification is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 15-16 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Follese et al. US Patent (5,495,988) hereinafter Follese.
Regarding claim 1,
Follese discloses a needle disposal device (10), comprising: 
a) a grinder (26) comprising a grinding surface (see fig.1-2), wherein said grinder (26) is operably linked to a motor (22) and shaft (24) configured to turn said grinder; 
b) a housing (30) enclosing said grinder (26); 
c) an access port (66) configured to align a needle (12) with said grinder; and 
d) a waste containment component (70,74) configured to retain needed debris ( (64, see fig.1-2).
Regarding claim 2,
Follese discloses wherein said grinder (26) is a disc or drum (see fig.1-2).
Regarding claim 3,
Follese discloses wherein said grinder (26) comprises a material selected from the group consisting of ceramic, metal, aluminum oxide particles, silicon carbide, and diamond (see col.4 lines 62-64).
Regarding claim 4,
Follese discloses wherein said motor is powered by AC or DC (see col.4 lines 57-58).
Regarding claim 5,
Follese discloses wherein said DC is provided by a disposable or rechargeable battery (see col.4 lines 57-58).
Regarding claim15,
Follese discloses wherein said waste containment component (70,74) is removable (see col.4 lines 35-39).
Regarding claim 16,
Follese discloses wherein said waste containment component (70,74) is disposable (see col.4 lines 35-39).
Regarding claim 21,
Follese discloses a method of disposing a needle (see abstract), comprising: 
a) inserting said needle (12) into the needle port (66) of the device of claim 1(see col.4 lines 26-39); and 
b) activating the grinder (26) of said device (10) such that said needle (12) is destroyed and metal waste (64) from said needle is collected is said waste containment component (70,74, see col.4 lines 8-10 and 26-39).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Follese et al. US Patent (5,495,988) hereinafter Follese in view of Tanaka et al. US Patent (5,362,443) hereinafter Tanaka.
Regarding claim 6,
The prior art Follese discloses all limitations in claim 1.
Follese does not disclose wherein said access port to comprises one or more air tight seals.
Follese and Tanaka disclose both art in the same field of endeavor (i.e. comminution).
Tanaka, in a similar art, teaches a medical waste processing device (1) having an access port (4) to comprises one or more air tight seals (17, see col.6 lines 60-64, based on the recitation all the port of the device is considered to be air-tight seal). Tanaka teaches the one or more air tight seals to prevent the spread of medical waste out of the container (see col.5 lines 65-66).
It would have been obvious to the skilled artisan before the effective filing date to replace the housing of the device of Follese, with a housing to comprise one or more air tight seals as taught by Tanaka, as it would be beneficiary to Follese to be able to prevent the spread of medical waste out of the container.
Regarding claim 7,
The prior art Follese as modified by Tanaka, discloses all limitations in claim 6.
Neither Follese nor Tanaka, disclose wherein said seal is rubber or silicon and since no criticality is recited for the seal to be rubber or silicon and well known in the mechanical art for seal  to be rubber or silicon deemed suitable for specific operation and ensure durability of the material, and that such is not non-obvious, occurs during routine engineering practices and experimentation and does not in itself warrant patentability, therefore it would have been obvious to the skilled artisan before the effective filing date to have the seal to be rubber or silicon to ensure durability of the material. Accordingly, it has been held to be within the general skill of a worker in the art to select material on the basis of its suitability for the intended use as a matter of obvious design choice.  See In re Leshin, 125 USPQ 416 (CCPA 1960).
Regarding claim 8,
The prior art Follese as modified by Tanaka, discloses all limitations in claim 6.
Follese in view of Tanaka, discloses wherein said seal (Tanaka, 17) comprises one or more access holes (Tanaka, all the holes connected to element 1, see fig.1).
Claims 9-11, 14, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Follese et al. US Patent (5,495,988) hereinafter Follese in view of Davis US Publication (2012/0001003) hereinafter Davis.
Regarding claim 9,
The prior art Follese discloses all limitations in claim 1.
Follese does not disclose wherein said waste containment component comprises at least one magnet.
Follese and Davis disclose both art in the same field of endeavor (i.e. comminution).
Davis, in a similar art, teaches a medical waste processing device (100) having waste containment component (3) comprises at least one magnet (4,104, see para.[0037] lines 12-17). Davis teaches the at least one magnet to lock and unlock the waste containment component (see para.[0037] lines 12-17).
It would have been obvious to the skilled artisan before the effective filing date to add the waste container (i.e. tray) of Follese, at least one magnet as taught by Davis, as it would be beneficiary to Follese to be able to lock and unlock the waste containment component.
Regarding claim 10,
The prior art Follese as modified by Davis, discloses all limitations in claim 9.
Follese in view of Davis, discloses said at least one magnet (Davis 4,104) is a permanent or temporary magnet (Davis, see para.[0037] lines 12-17, the magnets are interpreted to be permanent since there is no recitation of induction or current).
Regarding claim 11,
The prior art Follese as modified by Davis, discloses all limitations in claim 9.
Follese in view of Davis, discloses said at least one magnet (Davis 4,104) is at least two magnets (Davis, see para.[0037] lines 12-17).
Regarding claim 14,
The prior art Follese discloses all limitations in claim 1.
Follese does not disclose wherein said at least one magnet is disposable or re-usable.
Davis, in a similar art, teaches a medical waste processing device (100) having waste containment component (3) comprises at least one magnet (4,104) disposable or re-usable (see para.[0037] lines 12-17, every locking operation is considered to be re-usable). Davis teaches the at least one magnet to be re-usable to lock and unlock the waste containment component (see para.[0037] lines 12-17).
It would have been obvious to the skilled artisan before the effective filing date to add the waste container (i.e. tray) of Follese, at least one magnet to be re-usable as taught by Davis, as it would be beneficiary to Follese to be able to lock and unlock the waste containment component.
Regarding claim 17,
The prior art Follese discloses all limitations in claim 1.
Follese does not disclose wherein said device further comprises a vacuum.
Davis, in a similar art, teaches a medical waste processing device (100) comprises a vacuum (see para.[0022]). Davis teaches the vacuum to extract gas/vapor emitted from the waste material (see para.[0022] lines 5-7).
It would have been obvious to the skilled artisan before the effective filing date to add the device of Follese, a vacuum as taught by Davis, as it would be beneficiary to Follese to be able to extract gas/vapor emitted from the waste material.
Regarding claim 19,
The prior art Follese discloses all limitations in claim 1.
Follese is silent about said housing is metal or plastic.
Davis, in a similar art, teaches a medical waste processing device (100) having said housing to be metal or plastic (see para.[0047]). 
Because both references disclose art in the same field of endeavor (i.e. comminution), with similar device (i.e. medical waste processing device) also both references disclose a housing with the function of enclosing structures therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date to replace the housing such that it is metal or plastic. Therefore a simple substitution of Follese’s housing with that of Davis will obtain predictable results and is therefore obvious and proper combination of the references is made. Accordingly. It has been held that combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  In KSR (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007))
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Follese et al. US Patent (5,495,988) hereinafter Follese in view of Waluda US Patent (5,761,975) hereinafter Waluda.
Regarding claim 12,
The prior art Follese discloses all limitations in claim 1.
Follese does not disclose wherein said waste containment component further comprises a removable cap.
Follese and Waluda disclose both art in the same field of endeavor (i.e. comminution).
Waluda, in a similar art, teaches a needle disposal device (10) having waste containment component (36) comprises a cap (107). Waluda teaches the cap to close and open the opening of the container and preventing leak (see Col.7 lines 13-15 and col.8 lines 22-27).
It would have been obvious to the skilled artisan before the effective filing date to replace the waste container (i.e. tray) of Follese with a waste container with a cap as taught by Waluda, as it would be beneficiary to Follese to be able to close and open the opening of the container and preventing leak.
Neither Follese nor Waluda disclose the cap to be removable and since no criticality is recited for the cap to be removable and well known in the mechanical art for caps to be removable/separable which would be deemed suitable for specific operation and ensure effectiveness of operation, and that such is not non-obvious, occurs during routine engineering practices and experimentation and does not in itself warrant patentability, therefore it would have been obvious to the skilled artisan before the effective filing date to have cap to be removable to ensure effectiveness of operation. Accordingly, it has been held that to make the claimed structure separable would have been obvious if considered desirable to do so.  In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).
Regarding claim 13,
The prior art Follese as modified by Waluda, discloses all limitations in claim 12.
Follese in view of Waluda discloses wherein said cap (Waluda, 47) comprises an air tight seal (Waluda, see col.8 lines 22-27).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Follese et al. US Patent (5,495,988) hereinafter Follese in view of Dieter EP Publication (1,314,444) hereinafter Dieter.
Regarding claim 18,
The prior art Follese discloses all limitations in claim 1.
Follese does not disclose wherein said waste containment component further comprises a UV light.
Follese and Dieter disclose both art in the same field of endeavor (i.e. comminution).
Dieter, in a similar art, teaches a needle disposal device (11) having waste containment component (16) to comprise a UV light (27). Dieter teaches the UV light to disinfect the device (see pag.7 lines 8-10).
It would have been obvious to the skilled artisan before the effective filing date to add the waste container (i.e. tray) of Follese, a UV light as taught by Dieter, as it would be beneficiary to Follese to be able to disinfect the device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Smith Oberto BAPTHELUS whose telephone number is 408-918-7602.  The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley SELF can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

August 8, 2022

/Smith Oberto BAPTHELUS/Examiner, Art Unit 3725